Case 0:19-cv-61118-RS Document 34 Entered on FLSD Docket 01/13/2020 Page 1 of 5



                               UNITED STATE DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

                                        “IN ADMIRALTY”

                                 CASE NO.: 19-cv-61118 RS/BSS

 In re STEPHEN MELLETT and JENNIFER
 MELLETT, as owners of the 200748 Viking
 Sportfisherman Bearing Hull Identification No.
 VKY48481A707, for exoneration from or
 limitation of liability,

       Petitioners,
 ___________________________________/

                         PETITIONERS’ UNOPPOSED MOTION
                    FOR LEAVE TO FILE THIRD PARTY COMPLAINT

        The Petitioners, STEPHEN MELLETT and JENNIFER MELLETT, individually and on

 behalf of their Underwriters subscribing to Policy No. BGU-OMYAC-11823-18 ("hereinafter

 MELLETT"), pursuant to Rules 6(b), 14(a)(3) and 14(c) Federal Rules of Civil Procedure,

 respectfully move the Court for leave to file a Third Party Complaint against Third Party

 Defendants CRAIG LEONARD and TIGER AVIATION AND MARINE SERVICES, INC.,

 adding counts against both, and state as follows:

        1.      On May 2, 2019, Petitioners filed the instant action seeking limitation of or

 exoneration from liability. ECF 1.

        2.      On July 12, 2019, Crescent Charters and the New Hampshire Insurance Company

 filed a claim against Petitioners and a Third Party Complaint against Third Party Defendants

 CRAIG LEONARD and TIGER AVIATION AND MARINE SERVICES, INC. for damages to

 Crescent’s vessel. ECF 9.

        3.      On September 9, 2019, Thomas and Rosemary Noble, along with their insurer,

 Ironshore Indemnity, Inc. filed a claim against Petitioners and a Third Party Complaint against


                                       HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 0:19-cv-61118-RS Document 34 Entered on FLSD Docket 01/13/2020 Page 2 of 5



 Third Party Defendants CRAIG LEONARD and TIGER AVIATION AND MARINE

 SERVICES, INC. for damages to their vessel. ECF 18.

        4.      On January 9, 2020, the Court issued its Scheduling Order setting January 17,

 2020 as the deadline for adding parties and amending pleadings. ECF 32.

        5.      Accordingly, this motion in timely.

        6.      Petitioners seek to file a third party complaint against Third Party Defendants

 CRAIG LEONARD and TIGER AVIATION AND MARINE SERVICES, INC. seeking:

                a. Contribution and indemnity for the damages caused to the Crescent vessel and

                    Noble vessel as a result of the Third Party Defendants’ negligence; and

                b. Damages caused to Petitioner’s vessel as a result of the Third Party

                    Defendants’ negligence.

        7.      A copy of the proposed complaint is attached as Exhibit 1.

        8.      This motion is made in good faith and not for the purposes of delay. Granting the

 motion will not prejudice any parties.

        9.      Granting this motion will streamline the litigation and will not affect any current

 deadlines.

        10.     The undersigned counsel hereby certifies that he has conferred with counsel for

 all other parties, who advise they do not object to the filing of the Amended Complain.

        WHEREFORE, the Petitioners respectfully move the Court for leave to file the Third

 Party Complaint and for such other relief as the Court deems just and proper.

 Dated: January 13, 2020




                                        HORR, NOVAK & SKIPP, P.A.
              TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 0:19-cv-61118-RS Document 34 Entered on FLSD Docket 01/13/2020 Page 3 of 5



                                             Respectfully submitted,

                                              /s/Craig P. Liszt
                                             Jonathan W. Skipp
                                             Florida Bar No.: 710570
                                             jskipp@admiral-law.com
                                             Craig P. Liszt
                                             Florida Bar No.: 63414
                                             cliszt@admiral-law.com
                                             HORR, NOVAK & SKIPP, P.A.
                                             Two Datran Center, Suite 1700
                                             9130 South Dadeland Blvd.
                                             Miami, FL 33156
                                             Telephone: (305) 670-2525
                                             Facsimile: (305) 670-2526




                                     HORR, NOVAK & SKIPP, P.A.
           TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 0:19-cv-61118-RS Document 34 Entered on FLSD Docket 01/13/2020 Page 4 of 5



                                  CERTIFICATE OF SERVICE

        WE HEREBY CERTIFY that on January 13, 2020, we electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. We also certify that the foregoing

 document is being served this day on all counsel of record or pro se parties identified on the

 attached Service List in the manner specified, either via transmission of Notices of Electronic

 Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

 who are not authorized to receive electronic Notices of Electronic Filing.


                                                 /s/Craig P. Liszt
                                               Jonathan W. Skipp
                                               Florida Bar No.: 710570
                                               jskipp@admiral-law.com
                                               Craig P. Liszt
                                               Florida Bar No.: 63414
                                               cliszt@admiral-law.com
                                               HORR, NOVAK & SKIPP, P.A.
                                               Two Datran Center, Suite 1700
                                               9130 South Dadeland Blvd.
                                               Miami, FL 33156
                                               Telephone: (305) 670-2525
                                               Facsimile: (305) 670-2526
                                               Attorneys for Plaintiff




                                       HORR, NOVAK & SKIPP, P.A.
             TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
Case 0:19-cv-61118-RS Document 34 Entered on FLSD Docket 01/13/2020 Page 5 of 5



                                         SERVICE LIST

     Jonathan W. Skipp                              Alvaro L. Mejer
     Florida Bar No. 710570                         Florida Bar No. 222623
     jskipp@admiral-law.com                         amejer@mejerlaw.com
     Craig P. Liszt                                 MEJER LAW, P.A.
     Florida Bar No. 63414                          Sun Trust Plaza, Suite 504
     cliszt@admiral-law.com                         201 Alhambra Circle
     HORR, NOVAK & SKIPP, P.A.                      Coral Gables, FL 33134
     Two Datran Center, Suite 1700                  Telephone: (305) 444-3355
     9130 South Dadeland Blvd.                      Facsimile: (305) 442-4300
     Miami, FL 33156                                Attorneys for Claimant New Hampshire Ins.
     Telephone: (305) 670-2525                      Co. a/s/o Crescent Charters, LLC
     Facsimile: (305) 670-2526
     Attorneys for Petitioners                      Jolieann Brooks
                                                    Florida Bar No. 124322
                                                    jolieannbrooks@hamiltonmillerlaw.com
       ************                                 HAMILTON, MILLER & BIRTHISEL, LLP
                                                    100 South Ashley Drive, Suite 1210
                                                    Tampa, Florida 33602
     Robert D. McIntosh, Esq.                       Telephone: (813) 223-1900
     Florida Bar No. 115490                         Counsel for Claimants/Third-Party
     rdm@mcintoshschwartz.com                       Plaintiffs, Thomas Noble, Rosemary
     Adam B. Cooke, Esq.                            Noble, and Ironshore Indemnity Inc.,
     Florida Bar No. 0634182                        as subrogee
     acooke@mcintoshschwartz.com
     McINTOSH SCHWARTZ, P.L.                        Joseph G. Grasso (Pro Hac Vice)
     888 S.E. 3rd Avenue, Suite 201                 jgrasso@wiggin.com
     Fort Lauderdale, FL 33316                      Laura Ann K. Froning (Pro Hac Vice)
     Telephone: (954) 660-9888                      lfroning@wiggin.com
     Facsimile: (954) 760-9531                      Two Liberty Place, Suite 2925
     Attorneys for Third Party Defendants           Philadelphia, PA 19102
     Craig A. Leonard and Tiger Aviation            Telephone: (215) 988-8310
                                                    Counsel for Claimants/Third-Party
                                                    Plaintiffs, Thomas Noble, Rosemary
                                                    Noble, and Ironshore Indemnity Inc.,
                                                    as subrogee




                                      HORR, NOVAK & SKIPP, P.A.
            TWO DATRAN CENTER, SUITE 1700 – 9130 SOUTH DADELAND BOULEVARD, MIAMI, FL 33156
